Exhibit October 22, John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI ANNOUNCES PRELIMINARY THIRD QUARTER 2 INVESTOR RELATIONS CONFERENCE CALL ADVISORY ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported that third quarter 2009 revenues are expected to total approximately $150 million. Third quarter 2009 earnings before depreciation and amortization expense, net interest expense, income tax expense, share-based compensation expense, and non-cash contribution adjustment (adjusted
